BSTOPINAL, J.
In the body of the appeal bond it is tecited that Silvan Newberger is surety; the bond, 'however, is signed by Newberger and Levy.
■ In the case of ..., 21 A. 731, the Court said: “The sureties are Sampson Bros., and William and James McCracken, two commercial firms of this city who, the evidence shows, are perfectly good and solvent. James M'cCracken signed the name of the firm to the bond with the authority of his brother and partner, William McCracken.
“The firm name of Sampson Bros., was signed by Chandler Sampson. It is in proof also that he is individually worth over and above all his liabilities, the amount for which he bound the name of the firm.
If he had no authority to bind -his partner, at least he bound himself.
The Supreme Court had in that case sufficient light to identify with certainty and precision, both on proof offered and the face of the papers, who was bound as surety.
In this case however, it does not appear that tire person named in the body of the bond is a member of the firm whose name is signed thereto, nor that, even if he is, he, or whoever else may have signed that firm’s name, was authorized to sign the firm’s name thereto.
It is impossible for us, from the information in the record, to identify the person named in the bond as surety with the person signing same as such, and the appeal must be dismissed.
Appeal dismissed at appellant’s costs,